DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 02/17/2022 has been considered by the Examiner and made of record in the application file.
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,832,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “analyze characteristics of participants present at an event, the analyzed characteristics comprising a uniqueness of features between the participants present at the event”, “determine, based on the uniqueness of features between the participants present at the event, an amount of recognition data needed to distinguish between the participants present at the event with a threshold confidence level” and that the recognition policy is “ based on the determined amount of recognition data needed to distinguish between the participants present at the event with the threshold confidence level, wherein the policy controls an amount of recognition data retrieved by the recognition assembly” renders claims 1-20 as broadened and obvious variants of claims 1-20 of 10,832,043.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bapat (US 10,599,950 B2).

Consider claims 1, 13 and 20, Bapat discloses one or more non-transitory computer-readable mediums (paragraph 41) storing instructions that, when executed by one or more processors, causes a system to perform a method for capturing recognition data at variable resolution to preserve privacy of participants present at an event, the method comprising: (col. 4, lines 29-51)
[claim 20: a sensor configured to acquire data representative of characteristics of the participants present at the event: (figure 2b) and a processor (col. 4, lines 29-51):]
acquiring, using a sensor, (col. 15, line 65) data representative of characteristics of the participants present at the event; (figure 9A, recognizing persons in a video stream)
assigning, based on an amount of data needed to distinguish between the participants (col. 45, lines 25-31; classifying a known person, trusted person, authorized person, stranger, unknown person, etc) present at the event with a threshold confidence level, a recognition data policy; (col. 46, lines 33-47; if the first person is not a known person, generating a notification that includes a cropped portion of the image of the first person and a high resolution (e.g., 4K) version of the image)
dynamically adjusting the acquired data to produce recognition data in accordance with the recognition data policy.  (col. 33, line 53 to col. 34, line 17; for example the video source uploads the video portions corresponding to newly detected motion event candidates at higher display resolutions than the other portions of the video stream) 

Consider claims 2 and 14, Bapat discloses the claimed invention wherein the method further comprises: analyzing the acquired data to determine a uniqueness of features between the participants present at the event.  (col. 15, lines 60-65; individuals may be identified based on appearance, such as height/face, and or movement, such as walk/gait)

Consider claims 3 and 15, Bapat discloses the claimed invention wherein the method further comprises: determining, based at least on the uniqueness of features between the participants present at the event, the amount of data needed to distinguish between the participants present at the event with the threshold confidence level.  (col. 3, lines 29-53; performing feature characterization on higher quality portion of image with more pixels)

Consider claims 6 and 16, Bapat discloses the claimed invention wherein the method further comprises: storing the recognition data in a manner consistent with a security requirement in the recognition data policy.  (figure 2b, video storage database)

Consider claims 7 and 16, Bapat discloses the claimed invention wherein the method further comprises: transmitting the recognition data in a manner consistent with a security requirement in the recognition data policy.  (figure 2b)

Consider claims 8 and 17, Bapat discloses the claimed invention wherein the amount of recognition data produced by dynamically adjusting the acquired data is less than the amount of the acquired data.  (col. 25, lines 57-66)

Consider claims 9 and 18, Bapat discloses the claimed invention wherein dynamically adjusting the acquired data, comprises: extracting soft recognition data from the acquired data, the soft recognition data including: clothing of the participants, accessories of the participants, or hair color of the participants.  (col. 29, lines 14-18; what the person is wearing)

Consider claim 10, Bapat discloses the claimed invention wherein the sensor is a video camera, wherein dynamically adjusting the acquired data, comprises: lowering a video resolution of the video camera. (col. 34, lines 13-17; lower resolution)

Consider claims 11 and 19, Bapat discloses the claimed invention wherein the method further comprises: while the event is in progress, further dynamically adjusting the acquired data based on a changed environmental condition at the event. (col. 33, line 53 to col. 34, line 17; for example the video source uploads the video portions corresponding to newly detected motion event candidates at higher display resolutions than the other portions of the video stream)

Consider claims 12 and 19, Bapat discloses the claimed invention wherein the method further comprises: while the event is in progress, further dynamically adjusting the acquired data based on a changed uniqueness of features of participants present at the event.  (col. 2, lines 4-24; distinguishing motion notifications)

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if a) rewritten in independent form including all of the limitations of the base claim and any intervening claims AND b) file a Terminal Disclaimer to overcome the nonstatutory Double Patenting rejection.

Relevant Prior Art Directed to State of Art
Sakai (US 2005/0078184 A1) is relevant prior art not applied in the rejection(s) above.  Sakai discloses a monitoring system capable of performing monitoring operation more efficiently. The monitoring system has a plurality of cameras. In the monitoring system, on the basis of an image captured by at least one of the cameras, a plurality of persons included in the captured image is detected, and detection information of the plurality of persons is obtained. On the basis of the detection information, the image capturing condition of at least one camera is changed. For example, when the number of persons detected is larger than a predetermined value, the image capturing region of at least one camera is changed.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665